Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Richard Edge Registration No.: 56,791 on 11/30/2021.
	
This application has been amended as follows:
Claims 1, 4-8, 10, 12-14, 16 and 22-23 are amended.
Claims 17-21 and 24-26 are cancelled.
Pending claims have been amended as follows:
1. (Currently Amended)	A system comprising:
a first wireless electrical measurement device configured to obtain electrical measurements of a first phase on a first distribution line of an electric power distribution system and wirelessly transmit first messages containing the electrical measurements of the first phase to an intelligent electronic device; 
a second wireless electrical measurement device configured to obtain electrical measurements of a second phase on a second distribution line of the electric power distribution system and wirelessly transmit second messages containing the electrical measurements of the second phase to the intelligent electronic device; and
the intelligent electronic device, wherein the intelligent electronic device is configured to:
receive the first messages from the first wireless electrical measurement device and the second messages from the second wireless electrical measurement device;
first wireless communication from the first wireless electrical measurement device based at least 
determine the consistency of a second wireless communication from the second wireless electrical measurement device based at least 
in response to determining that the first wireless communication from the first wireless electrical measurement device is presently consistent but that the second wireless communication from the second wireless electrical measurement device is not presently consistent:
synthesize the electrical measurements of the second phase based at least 
use the electrical measurements of the first phase and the synthesized electrical measurements of the second phase to control an electrical component of the electric power distribution system.

2. (Original)	The system of claim 1, wherein the first wireless electrical measurement device comprises a first wireless current sensor and wherein the electrical measurements of the first phase comprise electrical measurements of an electrical current of the first phase. 

3. (Original)	The system of claim 2, wherein the second wireless electrical measurement device comprises a second wireless current sensor and wherein the electrical measurements of the second phase comprise electrical measurements of an electrical current of the second phase.

4. (Currently Amended)	The system of claim 1, comprising a third wireless electrical measurement device configured to obtain electrical measurements of a third phase on a third distribution line of the electric power distribution system and wirelessly transmit third messages containing the electrical measurements of the third phase to the intelligent electronic device;
wherein the intelligent electronic device is further configured to:
receive the third messages from the third wireless electrical measurement device;
the consistency of a third wireless communication from the third wireless electrical measurement device based at least 
in response to determining that the first wireless communication from the first wireless electrical measurement device is presently consistent, the third wireless communication from the third wireless electrical measurement device is presently consistent, and the second wireless communication from the second wireless electrical measurement device is not presently consistent: 
synthesize the electrical measurements of the second phase based at least 
use the electrical measurements of the first phase, the synthesized electrical measurements of the second phase based the at least on the electrical measurements of the first phase and based the at least on the electrical measurements of the third phase, and the electrical measurements of the third phase to control the electrical component of the electric power distribution system.

5. (Currently Amended)	The system of claim 4, wherein the intelligent electronic device is further configured to synthesize the electrical measurements of the second phase based the at least on the electrical measurements of the first phase and based the at least on the electrical measurements of the third phase

6. (Currently Amended)	The system of claim 4, wherein the intelligent electronic device is further configured to synthesize the electrical measurements of the second phase based the at least on the electrical measurements of the first phase and based the at least on the electrical measurements of the third phasebased the at least on the electrical measurements of the first phase and based the at least on the electrical measurements of the third phase that is equidistant from a first phase offset of the first phase and a second phase offset of the second phase. 

7. (Currently Amended)	The system of claim 4, wherein the intelligent electronic device is further configured to in response to determining that the first wireless communication from the first wireless electrical measurement device is not presently consistent, the third wireless communication from the third wireless electrical measurement device is not presently consistent, and the second wireless communication from the second wireless electrical measurement device is presently consistent: 
synthesize the electrical measurements of the first phase and the electrical measurements of the third phase based at least phase; and 
use the synthesized electrical measurements of the first phase, the synthesized electrical measurements of the second phase based the at least on the electrical measurements of the first phase and based the at least on the electrical measurements of the third phase, and the synthesized electrical measurements of the third phase to control the electrical component of the electric power distribution system.

8. (Currently Amended)	The system of claim 4, wherein the intelligent electronic device is configured to in response to determining that the first wireless communication from the first wireless electrical measurement device is not presently consistent, the third wireless communication from the third wireless electrical measurement device is not presently consistent, and the second wireless communication from the second wireless electrical measurement device is not presently consistent: 
control the electrical component of the electric power distribution system without using the electrical measurements of the first phase, without using the electrical measurements of the second phase, and without using the electrical measurements of the third phase.

9. (Original)	The system of claim 1, comprising the electrical component, wherein the electrical component comprises a capacitor bank, and wherein the intelligent electronic device comprises a capacitor bank controller configured to control the capacitor bank. 

10. (Currently Amended)	The system of claim 9, wherein the capacitor bank controller is configured to control the capacitor bank;
according to a first operational mode first wireless communication from the first wireless electrical measurement device is presently consistent and the second wireless communication from the second wireless electrical measurement device is presently consistent; and
according to a second operational mode operational mode first wireless communication from the first wireless electrical measurement device is presently consistent and the second wireless communication from the second wireless electrical measurement device is not presently consistent.

11. (Currently Amended)	The system of claim 9, wherein the capacitor bank controller is configured to control the capacitor bank; 
by phase in response to determining that the first wireless communication from the first wireless electrical measurement device is presently consistent and the second wireless communication from the second wireless electrical measurement device is presently consistent; and
in a ganged configuration in response to determining that the first wireless communication from the first wireless electrical measurement device is presently consistent and the second wireless communication from the second wireless electrical measurement device is not presently consistent.

12. (Currently Amended)	The system of claim 1, wherein the intelligent electronic device is further configured to determine the consistency of the first wireless communication from the first wireless electrical measurement device at least 
computing a first expected message arrival interval based at least 
starting a first timer beginning at a most recent message arrival time of the first messages, wherein the first timer has an expiration time that is longer than the first expected message arrival interval; and
in response to an expiration of the first timer, determine that the first wireless communication from the first wireless electrical measurement device is not presently consistent. 

13. (Currently Amended)	The system of claim 12, wherein the intelligent electronic device is further configured to compute the first expected message arrival interval second wireless communication from 

14. (Currently Amended)	The system of claim 12, wherein the intelligent electronic device is further configured to determine the consistency of the second wireless communication from the second wireless electrical measurement device at least 
computing a second expected message arrival interval based at least 
starting a second timer beginning at a most recent message arrival time of the second messages, wherein the second timer has an expiration time that is longer than the second expected message arrival interval; and
in response to an expiration of the second timer, determine that the second wireless communication from the second wireless electrical measurement device is not presently consistent.

15. (Original)	The system of claim 14, wherein the first expected message arrival interval differs from the second expected message arrival interval. 

16. (Currently Amended)	The system of claim 4, wherein the intelligent electronic device is further configured to determine the consistency of the third wireless communication from the third wireless electrical measurement device at least 
computing a third expected message arrival interval based at least 
starting a third timer beginning at a most recent message arrival time of the third messages, wherein the third timer has an expiration time that is longer than the third expected message arrival interval; and
in response to an expiration of the third timer, determine that the third wireless communication from the third wireless electrical measurement device is not presently consistent.

17-21 (Cancelled) 

22. (Currently Amended)	An intelligent electronic device comprising:
processing circuitry;
a communication circuitry 
a memory device comprising instructions that cause the processing circuity to: 
receive first wireless messages comprising electrical current measurements of a first phase on a first conductor of an electric power distribution system;
receive second wireless messages comprising electrical current measurements of a second phase on a second conductor of the electric power distribution system;
receive third wireless messages comprising electrical current measurements of a third phase on a third conductor of the electric power distribution system;
while the first wireless messages are presently being consistently received, the second wireless messages are presently being consistently received, and the third wireless message are presently being consistently received:
cause the intelligent electronic device to operate in a first mode to control an electrical component of the electric power distribution system; and
in response to determining that the first wireless messages are not presently being consistently received, that the second wireless messages are presently being consistently received, and that the third wireless message are presently being consistently received:
cause the intelligent electronic device to operate in a second mode comprising , and 
using the synthesized electrical current measurements of the first phase and the electrical current measurements from the second phase and the electrical current measurements of the third phase to control the electrical component of the electric power distribution system. 

23. (Currently Amended)	The intelligent electronic device of claim [[20]] 22, wherein the memory device comprises the instructions that further cause the processing circuity to, in response to determining that the first wireless messages are not presently being consistently received, that the second wireless messages are not presently being consistently received, and that the third wireless messages are presently being consistently received:
cause the intelligent electronic device to operate in a third mode to control the electrical component of the electric power distribution system, wherein said operating in the third mode comprises synthesizing the electrical current measurements of the first phase and the electrical current measurements of the second phase based at least 

24-26 (Cancelled).

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a system comprising: an intelligent electronic device, wherein the intelligent electronic device is configured to: receive the first messages from the first wireless electrical measurement device and the second messages from the second wireless electrical measurement device; determine a consistency of a first wireless communication from the first wireless electrical measurement device based at least in part on the first messages; determine .

	US2012/0194144A1 to Koren discloses a system comprising: a first wireless electrical measurement device configured to obtain electrical measurements of a first phase on a first distribution line of an electric power distribution system (par[0042]: The power cluster system 400 calculates power consumption in each phase) and wirelessly transmit first messages containing the electrical measurements of the first phase to an intelligent electronic device (fig 4:410, par[0042], [0045]: The power cluster system 400 provides the recommendation to alternate between one or more phases. The present invention provides a device 410 for phase alignment ); a second wireless electrical measurement device configured to obtain electrical measurements of a second phase on a second distribution line of the electric power distribution system (par[0042]: The power cluster system 400 calculates power consumption in each phase) and wirelessly transmit second messages containing the electrical measurements of the second phase to the intelligent electronic device (fig 4:410, par[0042], [0045]: The power cluster system 400 provides the recommendation to alternate between one or more phases. The present invention provides a device 410 for phase alignment).
	Koren does not disclose a system comprising: an intelligent electronic device, wherein the intelligent electronic device is configured to: receive the first messages from the first wireless electrical measurement device and the second messages from the second wireless electrical measurement device; determine a consistency of a first wireless communication from the first wireless electrical measurement device based at least in part on the first messages; determine .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first, second and third wireless electrical measurement devices in claims 1, 4 and 10-12; the intelligent electronic device (IED) in claims 1, 4-9, 12-14 and 16;  and capacitor bank controller in claims 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0025]-[0026] for the first, second and third wireless electrical measurement devices is described as wireless sensors.
The structure described in the specification par[0025], [0029] for the capacitor bank controller is described as processor-based device that monitors, controls, automates, and/or protects monitored equipment within the electric power distribution system 100 technically equivalent to an IED.
The structure described in the specification par[0035] for the intelligent electronic device (IED) is described as a processor-based device that monitors, controls, automates, and/or protects monitored equipment within the electric power distribution system 100 comprising a processor, communication circuitry and memory.
Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685